Citation Nr: 1453891	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for right ankle strain.

5.  Entitlement to service connection for right acromioclavicular joint separation.

6.  Entitlement to service connection for tinea pedis (claimed as feet peeling and blistering often).

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to November 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in April 2014 as to the increased evaluation claims above.  A transcript of the hearing is of record.

In March 2010, the Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO denied that claim in a September 2011 rating decision; however, the Veteran has not expressed disagreement with that determination.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has not raised the issue of unemployability since the September 2011 rating decision, including during his testimony at the Board hearing.  Thus, the Board finds that the issue of entitlement to a TDIU is not currently in appellate status, and no further action is necessary at this time.

The Veterans Benefits Management System (VBMS) contains additional VA treatment records pertinent to the present appeal.  The Virtual VA electronic claims file contains these VA treatment records, as well as the April 2014 Board hearing transcript.  On remand, the agency of original jurisdiction (AOJ) will have the opportunity to review the contents of both the electronic and paper files in relation to the claims on appeal.

In a February 2012 written submission, the Veteran raised a claim of entitlement to temporary total evaluations for surgeries.  In an April 2014 VBMS written submission, the Veteran raised a number of claims, which are noted in VBMS as pending before the AOJ.  Thus, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the increased evaluation claims, remand is required for an updated VA joints examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The most recent VA examination was in June 2010.  During the April 2014 Board hearing, the Veteran alleged that each of his disabilities had increased in severity since that time.  On review, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination.

In addition, the recent VA treatment records show that the Veteran applied for Social Security Administration (SSA) disability benefits, and any related records should be obtained.

Regarding the service connection claims, remand is required for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  Interpreting the March 2010 notice of disagreement for this appeal in the light most favorable to the Veteran, the Board finds that it also served as a timely notice of disagreement to the denial of the claims of service connection for the right shoulder, feet, and PTSD in the February 2010 rating decision.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to service connection for right acromioclavicular joint separation; entitlement to service connection for tinea pedis (claimed as feet peeling and blistering often); and entitlement to service connection for PTSD.  See February 2010 rating decision; March 2010 notice of disagreement.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder, knees, and right ankle.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

A specific request should be made for any private hospital treatment the Veteran received, as reported during the Board hearing.  See, e.g., April 2014 Bd. Hrg. Tr. at 7.

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his left shoulder strain, bilateral knee strain, and right ankle strain.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The electronic and paper claims files, or in the alternative, copies of all pertinent records in the electronic and paper claims files, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must comment on the severity of the left shoulder, bilateral knee, and right ankle disabilities and report all signs and symptoms necessary for evaluating the disabilities under the rating criteria, including the range of motion for each joint in degrees.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

Regarding the right ankle, if the examiner is unable to distinguish between the symptoms associated with the service-connected right ankle disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.  In addition, the record reflects that the Veteran had two surgeries on his right Achilles tendon/ankle/foot area.  See April 2011 and December 2011 VA Operative Reports.  The examiner must comment on whether these procedures are related to the service-connected right ankle strain.  If so, he or she should provide the findings necessary to evaluate any additional disability under the rating criteria, including surgical scars.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated, to include all evidence received in the paper and electronic claims files since the September 2013 supplemental statement of the case.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


